DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 4/12/21. Claim 1     has been amended. Claims 1 – 10 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on  4/12/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Amendments
Claim 1 has been amended from reciting  a wide Na+ concentration range of 30.624 - 22,166 mg/L to recite a narrow Na+ concentration range of 22,166 - 30,624 mg/L. 

Claim Rejections - 35 USC § 103
Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over HARVEY (US 3,908,764). 
The rejection is maintained as per reasons of record as stated in the previous office action of 1/14/21 and is incorporated herein:
Claims 1 – 4 and 6 – 9: HARVEY discloses (see entire document) a fluid composition for  enhanced oil recovery (1:4-11) comprising:
 hydrolysable polyacrylamide in a preferred amount of 100 – 5,000 ppm  (6:62-7:8) [i.e. 0.01 – 0.5 wt%, as claimed], and 
brine (claim 1).
HARVEY discloses that the fluid comprising the polymer has a viscosity sensitive to the salt concentration in said fluid, and that the hydrolyzed polyacrylamide is a salt-sensitive polymer (abstract, 4:53-5:3) [reading on the intended use of modifying the cations to achieve a target viscosity].
HARVEY discloses to adjust the salt concentration in the aqueous slugs pumped into the formation in order to vary the viscosity as needed (1:19-29) and based on the connate water having either high or low brine concentration (1:30-48) [reading on the claimed product-by-process of modifying the amount brine by adding salt to a brine].
HARVEY further discloses that the higher the brine salt concentration, the less viscous the aqueous polymer solution is and therefore more easily pumped into the formation (5:3-27). 
Moreover, regarding the process of modifying the amount of monovalent to divalent cations mass ratio to achieve a target viscosity, it is noted that it has been established that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.].
Specifically:
Both low brine concentration of up to 3,000 ppm and high brine concentrations of 3,000 to 100,000 ppm, preferably 20,000 to 100,000 ppm, are disclosed by HARVEY (7:3-16) [fully encompassing the claimed range of 22,166 mg/L – 30,624 mg/L upon conversion of ppm to mg/L, wherein 1 ppm = 1 mg/L, and wherein the disclosed greater than 20,000 approximates and overlaps the claimed 22,166]. 
One example discloses 40,000 ppm of NaCl and 10,600+4,760 ppm or 15,360 ppm of CaCl2 plus MgCl2 (3:32-40) [i.e., a ratio of 2.6:1, reading on the claimed ratio of 2.5:1 – 3:1]. 
It would have been obvious to one of ordinary skill in the art to have varied the concentration of cations in the fluid in order to achieve the desired viscosity through routine experimentation since HARVEY discloses to adjust the salt concentration in the aqueous polymeric fluid in order to vary the viscosity as needed so that it can be properly pumped into the formation, and have thus arrived at the claimed Na+ concentration and ratio of monovalent to divalent. 
It would also have been obvious to one of ordinary skill in the art to have known that the concentration and ratios between monovalent and divalent cations in connate water differ from formation to formation (1:30-48, 7:22-8:8), which results in fluids with varied amounts and ratios of salt.
Note that case law holds that:
(1) a prima facie case of obviousness exists when the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051; 
(2) a prima facie case of obviousness exists even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05); 
(3) merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971); and 
(4) where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 5: HARVEY discloses a viscosity example of 2.3 cP. HARVEY also discloses to adjust the salt concentration of the aqueous polymer fluid in order to vary the viscosity as needed (1:19-29). In light of such disclosure, it would have been obvious to one of ordinary skill in the art to have varied the salt concentration depending on the desired viscosity, and have thus arrived at the claimed 4 cP.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over HARVEY (US 3,908,764) in view of SITTON et al (GB 2028893).
The rejection is maintained as per reasons of record as stated in the previous office action of 1/14/21 and is incorporated herein:
HARVEY’s disclosure is discussed above and is incorporated herein by reference.
HARVEY is silent regarding the addition of a surfactant. However:
SITTON discloses (see entire document) a composition for enhanced oil recovery based on an aqueous solution comprising brine, namely, Na+, Ca+2 and Mg+2 [as claimed],  hydrolyzed polyacrylamide in amounts of 200-5,000 ppm [i.e. 0.02 – 0.5 wt%, as claimed] and  surfactant [as claimed] (abstract; page 1, lines 4-5; page 7, lines 58-64). SITTON discloses to adjust the cation concentrations in order to give a surfactant system that exhibits high oil recovery (1:58-60). SITTON discloses that the surfactant system allows for high oil recovery by giving a three-phase partitioning based on the electrolyte concentration (page 2).
It would have been obvious to one of ordinary skill in the art to have added a surfactant to HARVEY’s composition as taught by SITTON since SITTON discloses that the surfactant system allows for high oil recovery by giving a three-phase partitioning based on the electrolyte concentration, wherein both HARVEY and SITTON are concerned with making a composition comprising hydrolyzed polyacrylamide and a brine comprising monovalent and divalent cations, the composition used in enhanced oil recovery in hydrocarbon reservoir formations.

Response to Arguments
Applicant's arguments filed 4/12/21 have been fully considered but they are not persuasive. 

Applicant submits arguments regarding the ODP rejection.
Applicant’s argument is convincing. The ODP rejection is hereby withdrawn.

Applicant submits arguments regarding the rejection over LIGTHELM.
Applicant’s argument is convincing. The rejection over LIGTHELM is hereby withdrawn.

Applicant submits that  HARVEY does not teach the claimed Na+ range of 22,166 – 30, 624 mg/L; that HARVEY teaches an example of 910 ppm NaCl and another example of 40,000 ppm, and both are outside the claimed range.
Applicant’s argument is not convincing:
A reference must be considered for all that it discloses and must not be limited to its preferred embodiments or working examples, see In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972). Further, all disclosures of the prior art, including unpreferred or auxiliary embodiments, must be considered in determining obviousness. In re Mills, 176 USPQ; In re Lamberti, 192 USPQ 278; In re Boe, 148 USPQ 507.
Although HARVEY discloses an example of 910 ppm NaCl and another example of 40,000 ppm, HARVEY clearly discloses a range of 3,000 to 100,000 ppm, and preferably a range 20,000 to 100,000 ppm (7:3-16). 
Said range of 3,000 – 100,000 ppm and preferred range 20,000 – 100,000 ppm fully encompass the claimed range of  22,166 mg/L – 30,624 mg/L.
HARVEY’s end-point of greater than 20,000 ppm also very closely approximates and overlaps the claimed 22,166 mg/L.
Note that case law has settled that a prima facie case of obviousness exists when the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051; and that a prima facie case of obviousness exists even if the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As far as routine experimentation, HARVEY discloses to adjust the salt concentration in the aqueous polymeric fluid in order to vary the viscosity as needed so that it can be properly pumped into the formation.
Case law also hold that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). Applicant is invited to show new and unexpected results when using specifically the claimed NaCl concentration range with the claimed monovalent to divalent ratio.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANCES TISCHLER/Primary Examiner, Art Unit 1765